DETAILED ACTION
This action is in response to the amendment filed July, 9, 2021.  
Claims 1, 6, 8 and 9 have been amended and claims 4, 10 and 13 have been canceled.  Claims 1-3, 6-9, 11, 12, 14 and 15 remain pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments appearing on pages 7-16 of the response filed July 9, 2021, with respect to amended independent claim 1, have been fully considered and are persuasive.  Accordingly, the rejection under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 6-9, 11, 12, 14 and 15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious a friction surface clutch including the specified inner friction element, transmission element and at least one spring arranged together with the remainder of the recited structure in the manner set forth in independent  claim 1, in particular wherein “the guide surface on the inner 
Claims 2, 3, 6-9, 11, 12, 14 and 15 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094.  The examiner can normally be reached on Tuesday-Thursday from 11:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A. Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD M LORENCE/Primary Examiner, Art Unit 3655